

116 S3562 IS: Supporting Child Care Providers and Families Affected by Coronavirus Act
U.S. Senate
2020-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3562IN THE SENATE OF THE UNITED STATESMarch 22, 2020Mr. Casey (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide supplemental appropriations for the Child Care and Development Block Grant program, and the Head Start and Early Head Start programs, and for other purposes. 1.Short titleThis Act may be cited as the Supporting Child Care Providers and Families Affected by Coronavirus Act.2.DefinitionsIn this Act:(1)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). (2)COVID–19 public health emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to coronavirus. (3)Eligible child care providerThe term eligible child care provider has the meaning given the term in section 658P of the Child Care Development and Block Grant Act of 1990 (42 U.S.C. 9858n). 3.Supplemental appropriationThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely: Department of Health and Human ServicesAdministration for Children and FamiliesPayments to States for the child care and development block grantFor an additional amount for Payments to States for the Child Care and Development Block Grant, $4,000,000,000, to carry out the Child Care and Development Block Grant Act of 1990 by enabling States to carry out activities including—(1)providing direct assistance to eligible child care providers so that reimbursement can be adjusted to be based on the number of enrolled children, rather than the number of children in attendance, with such providers, due to the absence of children or closure of providers, related to the COVID–19 public health emergency;(2)continuing payments to eligible child care providers when there are closures related to the emergency;(3)providing payments to eligible child care providers so that the providers can provide tuition or copayment assistance for children whose families are temporarily unable to continue making tuition payments or copayments due to the emergency;(4)providing payments to eligible child care providers to cover the cost of substitute educators who are needed due to the emergency; (5)providing payments to eligible child care providers to provide additional training to staff or to purchase supplies and services needed to keep the facilities of the eligible child care providers safe, sanitary, and operational; and(6)ensuring the children of frontline workers, needed as a result of the emergency, have access to care. Children and families services programs For an additional amount for Children and Families Services Programs, $1,000,000,000 for carrying out the Head Start Act by assisting Head Start programs (including Early Head Start programs)— (1)to provide educators with additional training or to purchase supplies and services needed to keep the facilities of the programs safe, sanitary, and operational;(2)to provide mental health supports, needed due to the COVID–19 public health emergency, to children in the programs and their families;(3)to provide services to the children and families remotely or through alternative delivery methods, including through the provision of needed technology for programs and families, due to the emergency; (4)to continue payments for salaries of staff during closures, and to provide the staff with hazard pay when applicable, due to the emergency; (5)without displacing children eligible for a Head Start program (including an Early Head Start program), or disrupting services provided to the families of such children, at the discretion of the grantee involved, to provide care to children of frontline workers needed as a result of the emergency regardless of the eligibility of the children; and(6)to provide other services needed as a result of the emergency.4.Emergency requirementThe amounts appropriated under section 3 are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). 